Order unanimously modified to the extent of denying the motion of defendant to dismiss this action for lack of prosecution on condition that the plaintiff pays to the said defendant a full bill of costs to date, together with the costs and disbursements of this appeal, within 30 days after service of a copy of this order, with notice of entry, and, as so modified, the order appealed from is affirmed, with $20 costs and disbursements to the appellant.
Concur — Breitel, J. P., Rabin, Frank, McNally and Stevens, JJ.